


110 HRES 398 IH: Recognizing the long and

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 398
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Mr. Boustany
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the long and
		  mutually-beneficial relationship between the United States and France and
		  congratulating France’s President-elect Nicolas Sarkozy on his victory in the
		  May 6, 2007, Presidential election.
	
	
		Whereas the United States and France share a long and
			 mutually-beneficial relationship;
		Whereas La Fayette helped the American Continental Army
			 plan the successful military strategy to defeat the British during the War of
			 Independence;
		Whereas beginning in 1917, the armed forces of the United
			 States and France fought side-by-side during World War I;
		Whereas beginning in 1941, the armed forces of the United
			 States and France fought side-by-side during World War II;
		Whereas in 1949, France was one of the founding members of
			 the North Atlantic Treaty Organization (NATO) and has continued to cooperate in
			 multinational exercises to protect the European continent;
		Whereas in 1999, France worked with the United States and
			 other allies to defeat Slobodan Milosevic, and has continued to be a key player
			 in the peacekeeping forces in Kosovo;
		Whereas France continues to be an ally in the global war
			 on terrorism;
		Whereas in 2003, France joined the multinational forces
			 engaged in the conflict in Afghanistan to remove the Taliban government and to
			 eliminate the safe haven provided to Al Qaeda;
		Whereas France has taken lead to reduce Syrian influence
			 in Lebanon and help stabilize Lebanon’s democratically-elected
			 government;
		Whereas France joined the United Kingdom and Germany to
			 form the EU–3 in an effort to prevent Iran from developing nuclear weapons
			 capability;
		Whereas France is a major economic trading partner of the
			 United States with nearly $1 billion worth of transactions per day;
		Whereas the French influence continues to be celebrated
			 throughout South Louisiana whereby nearly 250,000 people claim French to be
			 their principle language; and
		Whereas on May 6, 2007, Nicolas Sarkozy was elected as the
			 next President of France: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 long and mutually-beneficial relationship between the United States and France;
			 and
			(2)congratulates France’s President-elect
			 Nicolas Sarkozy on his victory in the Presidential election held on May 6,
			 2007.
			
